Name: Regulation (EEC) No 3310/75 of the Council of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/ 12 Official Journal of the European Communities 20. 12. 75 REGULATION (EEC) No 3310/75 OF THE COUNCIL of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to the Protocol on the Grand Duchy of Luxembourg ; Having regard to Council Regulation (EEC) No 541 /70 (*) of 20 March 1970 on agriculture in the Grand Duchy of Luxembourg ; Having regard to Council Regulation (EEC) No 3192/74 (2) of 17 December , 1974 on agriculture in the Grand Duchy of Luxembourg, and in particular Article 1 (2) thereof ; Having regard to the proposal from the Commission ; Whereas, under the second subparagraph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxem ­ bourg, Belgium, Luxembourg and the Netherlands are to apply the system provided for in the third para ­ graph of Article 6 of the convention on the economic union of Belgium and Luxembourg of 25 July 1921 ; whereas Regulations (EEC) No 541 /70 , (EEC) No 3535/73 (3 ) and (EEC) No 3192/74 provide that such system is to remain applicable until full harmoniza ­ tion of specific duties on wine in the Community is achieved and no later than 31 December 1975 ; whereas, however, the Council is to decide to what extent these provisions must be retained, amended or abolished ; Whereas at the present time the harmonization of specific duties on wine in the Community has not been achieved ; whereas the application of the said system in favour of Luxembourg wines will continue to be of benefit for the agricultural income of the Grand Duchy of Luxembourg in the sector concerned ; Whereas, for the other reasons given in Regulation (EEC) No 541 /70 , the said system should be prolonged for one year ; Whereas it is desirable, however, to avoid any increase in the commercial advantage which wines originating in Luxembourg at present hold on the market of the Benelux countries by virtue of the second subpara ­ graph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxembourg, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1(1 ) of the Protocol on the Grand Duchy of Luxembourg shall remain applicable as long as the excise duties charged in the Benelux countries on products falling within subheadings 22.05 C I and II of the Common Customs Tariff do not exceed the level in force on 1 January 1975. Should these excise duties be increased in one of the Benelux countries, whatever form such increase may take, the tax exemption accorded on the market of the countries concerned to the abovementioned products originating in Luxembourg may not exceed the exemption in force on 1 January 1975 . Article 2 This Regulation shall apply until the Directive on the harmonization of the excise duties on wine in the Community is implemented, but not later than 31 December 1976. The Council , acting by a qualified majority on a prop ­ osal from the Commission, shall decide to what extent the provisions of Article 1 are to be retained, amended or abolished after that date . Article 3 This Regulation shall enter into force on 1 January 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1975 . For the Council The President G. MARCORA (') OJ No L 68 , 25 . 3 . 1970, p. 3 . (2 ) OJ No L 341 , 20 . 12. 1974, p. 6 . (3 ) OJ No L 361 , 29 . 12. 1973, p. 1 .